DETAILED ACTION
This is the final Office action and is responsive to the papers filed 01/24/2022.  The amendments filed on 01/24/2022 have been entered and considered by the examiner.  Claims 1-22 are currently pending and examined below.  Claims 1, 5 and 11 are amended.  Claims 21-22 are new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument on pages 7-8 filed on 01/24/2022 regarding claim rejections under 35 U.S.C. 101 are persuasive.  For the claim limitation “wherein the service area map provides information on how the routing parameters affect an ability of the autonomous vehicles to operate in an existing or prior service area” in claims 1 and 11, a human mind cannot provide information on how the routing parameters affect an ability of the autonomous vehicle to operate.  Thus, claims 1 and 11 and their dependent claims no longer recite a mental process.  Claim rejections under 35 U.S.C. 101 are withdrawn.

Applicant’s amendment and argument filed on 01/24/2022 regarding claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaurepaire et al. (US 20200378780 A1; hereinafter Beaurepaire).

Regarding claims 1 and 11, Beaurepaire discloses:
A system (Fig. 1A) for generating a service area map (intermodal route isoline map; Figs. 6A-6B) for autonomous vehicles (autonomous vehicles 103a; Fig. 1A, [0027]), the system comprising one or more processors (computer system; [0055]) configured to: 
iterate through graph nodes (nodes/points 605; [0064]-[0065], [0112]) of a road network (road network; Figs. 6A-6B, [0065], [0112]) in order to identify a set of reachable graph nodes (nodes/points 605 in the road network which are reachable within a given amount of time; [0113]) based on a set of routing parameters (attributes; [0066], [0113]) that define driving limits for the autonomous vehicles, wherein the road network includes the graph nodes as well as edges (border of area 601; Figs. 6A-6B) connecting ones of the graph nodes; 

score vertices of each S2 cell of the set of S2 cells based on whether each S2 cell of the set of S2 cells is occupied by any of the graph nodes of the set of reachable graph nodes (determining areas defined by isolines 621 of nodes/points 605 that are reachable within a given amount of time, e.g., within 15-min from the border of area 601, its inherent that there is scoring involved to determined which portions of the isolines 621 are to be drawn with contour 623; [0113]); 
draw contours (contour 623; Fig. 6B, [0113]) through cells based on the scores of the vertices (drawing contour 623 of areas defined by isolines 621); and 
generate the service area map using the contours (generate updated service area map on UE 101; Figs. 1A, 6B), wherein the service area map provides information on how the routing parameters affect an ability of the autonomous vehicles to operate in an existing or prior service area (see service area map on UE 101 in Figs. 6A-6B).

Regarding claims 2 and 12, Beaurepaire discloses:
wherein the set of routing parameters include an ability to reach one graph node of the set of reachable graph nodes from all other graph nodes of the set of reachable graph nodes (attributes are associated nodes/points 605 in the road network which are reachable within a given amount of time; [0066], [0113]).

Regarding claims 3 and 13, Beaurepaire discloses:
wherein the set of routing parameters includes avoiding certain driving maneuvers (attributes include speed limits, turn restrictions at intersections, etc.; [0066], [0113]).

Regarding claims 4 and 14, Beaurepaire discloses:
wherein the set of routing parameters includes avoiding certain areas of the graph nodes (exclusion zones as navigation related attributes; [0066], [0113], [0076]).

Regarding claims 21 and 22, Beaurepaire discloses:
further comprising updating, by the one or more processors, the graph nodes in order to provide an updated service area map (generate updated service area map on UE 101 on how nodes/points 605 in the road network which are reachable within a given amount of time are connected using border of area 601; Figs. 1A, 6A-6B, [0113]), wherein the updated service area map indicates how changes to the graph nodes affects the ability of the autonomous vehicles to operate in the existing or prior service area (see service area map on UE 101 in Figs. 6A-6B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Moore et al. (US 5506897 A; hereinafter Moore).

Regarding claims 5 and 15, Beaurepaire does not specifically disclose: 


However, Moore discloses:
wherein identifying the set of S2 cells includes identifying a subset of set of the reachable graph nodes having extreme latitude and longitude values (col. 8, lines 38-45 “By utilizing a set of latitude and longitude extremes (minimums and maximums) for a service area in process 105, a list of 5-digit zip codes that could overlap with the service area is generated. It is then only necessary to calculate distance or perform a point-in-polygon calculation between each service location and a small subset of zip+4 codes contained within each service area's returned list of 5-digit zip codes.”).

Beaurepaire and Moore are both considered to be analogous because they are in the same field of mapping.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s mapping system to further incorporate Moore’s mapping that utilize a set of latitude and longitude extremes for a service area to calculate a smaller subset contained within the service area. Doing so would simplify the calculation process. 

Claims 6-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Minagawa et al. (JP 3604312 B2; hereinafter Minagawa).

Regarding claims 6 and 16, Beaurepaire does not specifically disclose: 
wherein the one or more processors are further configured to score vertices by: 
initially setting all vertices of each S2 cell of the set of S2 cells to a first value; and 


However, Minagawa discloses:
wherein the one or more processors are further configured to score vertices by: 
initially setting all vertices of each S2 cell of the set of S2 cells to a first value; and 
adjusting values of any vertices of S2 cells of the set of S2 cells that are occupied by any graph nodes of the set of reachable graph nodes (it is inherent that the coordinates of the vertices of the polygons are initially set so that it may be adjusted later on; [0048] “Since the position of the contour drawing object is set behind the object to be drawn from the viewpoint, the coordinates of the vertices of the polygons that make up the contour drawing object may be adjusted.”).

Beaurepaire and Minagawa are both considered to be analogous because they are in the same field of mapping/drawing using vertices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s contour drawing to further incorporate Minagawa’s contour drawing that adjust coordinates of the vertices of the polygons. Doing so would prevent overlapping of the contour drawing. 

Regarding claims 7 and 17, Beaurepaire does not specifically disclose: 
wherein the one or more processors are further configured to draw the contours by dividing a cell of the set of S2 cells by dividing vertices with the first value from vertices of adjusted values.

However, Minagawa discloses:


Beaurepaire and Minagawa are both considered to be analogous because they are in the same field of mapping/drawing using vertices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s contour drawing to further incorporate Minagawa’s contour drawing that adjust coordinates of the vertices of the polygons. Doing so would prevent overlapping of the contour drawing.

Regarding claims 8 and 18, Beaurepaire does not specifically disclose: 
wherein the one or more processors are further configured to draw the contours by drawing a contour with a particular direction to indicate which portion of the divided cell includes vertices of the first value and which portion of the divided cell includes vertices of adjusted values.

However, Minagawa discloses:
wherein the one or more processors are further configured to draw the contours by drawing a contour with a particular direction (contour drawing target object is set behind the object to be drawn) to indicate which portion of the divided cell includes vertices of the first value and which portion of the divided cell includes vertices of adjusted values ([0048] “Since the position of the contour drawing object is set behind the object to be drawn from the viewpoint, the coordinates of the vertices of the polygons that make up the contour drawing object may be adjusted.”).

Beaurepaire and Minagawa are both considered to be analogous because they are in the same field of mapping/drawing using vertices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s contour drawing to further incorporate Minagawa’s contour drawing that adjust coordinates of the vertices of the polygons. Doing so would prevent overlapping of the contour drawing.

Claims 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire, and further in view of Mahon (US 20190163992 A1).

Regarding claims 9 and 19, Beaurepaire does not specifically disclose:
wherein the service area map includes a plurality of polygons.

However, Mahon discloses:
wherein the service area map includes a plurality of polygons (map may include polygons; Figs. 5 and 8; [0099] “It will be appreciated that the process is repeated for each road marking being tracked and so in the example of FIGS. 5 and 8, polygons will be defined for the master inspection region, one for each road marking. In some embodiments, the polygons for the first image frame can be defined manually, automatically, through image feature analysis, or semi-automatically through operator adjustment of automatically detected features. Once polygons which are expected to surround each road marking being tracked are defined, the system 10 can then proceed to identify road markings within each polygon. Using polygons in this fashion reduces the area to be inspected and so and makes analysis faster; also, reducing the analysis area as much as possible excludes spurious objects which might be detected as road markings or RPMs.”).

Beaurepaire and Mahon are both considered to be analogous because they are in the same field of road mapping.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s mapping system to further incorporate Mahon’s mapping that utilize polygons for regions under inspection. Doing so would reduce the area to be inspected and make analysis faster (Mahon’s [0099]).

Regarding claims 10 and 20, Beaurepaire does not specifically disclose:
wherein a first one of the plurality of polygons includes an excluded area within a second one of the plurality of polygons, such that an area between the first one and the second one is a drivable area.

However, Mahon discloses:
wherein a first one of the plurality of polygons includes an excluded area within a second one of the plurality of polygons, such that an area between the first one and the second one is a drivable area (using polygons to exclude/reduce area to be inspected; Figs. 5 and 8; [0099] “It will be appreciated that the process is repeated for each road marking being tracked and so in the example of FIGS. 5 and 8, polygons will be defined for the master inspection region, one for each road marking. In some embodiments, the polygons for the first image frame can be defined manually, automatically, through image feature analysis, or semi-automatically through operator adjustment of automatically detected features. Once polygons which are expected to surround each road marking being tracked are defined, the system 10 can then proceed to identify road markings within each polygon. Using polygons in this fashion reduces the area to be inspected and so and makes analysis faster; also, reducing the analysis area as much as possible excludes spurious objects which might be detected as road markings or RPMs.”).

Beaurepaire and Mahon are both considered to be analogous because they are in the same field of road mapping.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beaurepaire’s mapping system to further incorporate Mahon’s mapping that utilize polygons for regions under inspection. Doing so would reduce the area to be inspected and make analysis faster (Mahon’s [0099]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lester et al. (US 5737731 A) discloses a service area map.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665